Title: To James Madison from Alexander James Dallas, August 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
ca. August 1816

It appears that Dr. Flord returned to New Orleans on the 3d of July, and that the bank subscriptions were opened.  The amount is not expected to exceed $300,000 at that place.  The general deficit will probably be $3,000,000, but it will be immediately supplied by companies already formed.  Mr. Girard alone will take $1,000,000, if he can obtain that sum.
I am anxious to receive your sentiments upon the expediency of persevering in the treasury proposition for commencing coin payments of small bank-notes on the 1st of October.  I think the banks here would be obliged to acquiesce.  There is a danger, however, of a failure of current means of paying taxes in the interior; and the merchants would be glad at this crisis, to seize any pretence for refusing to pay their bonds.  I am, dear sir, most respectfully and faithfully yours,

A. J. Dallas

